DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-14 objected to because of the following informalities:
Regarding claims 1-14, please remove all drawing reference numbers.
Regarding claim 10, line 1: “in first surface” should read –in the first surface--.
Regarding claim 10, lines 3 and 9: “grove” should read –groove--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rittberger (US Pub. 2013/0005216 A1) in view of Pederson (US Pub. 4,628,558).
Regarding claim 1, Rittberger discloses a board (Fig. 3, frame 30) which can be used to form a beehive for solitary bees and/or wasps, the board comprising a first surface and a second surface which is opposite to the first surface (Fig. 3, frame 30 has two opposing sides); 
wherein the first surface having a plurality of holes defined therein (Fig. 3, honeycomb impressions 40); 
wherein the board further comprises a plurality of individual tube members which project from the second surface and wherein each tube member is aligned with a respective hole defined in the first surface so that a bee can pass via a hole into the tube member which is aligned with said hole (Fig. 3, honeycomb impressions 40 are through-holes).
However, Rittberger does not disclose as taught by Pederson, wherein the plurality of tube members are arranged such that there is voids between adjacent tube members (Fig. 1, there are voids between dowels 30).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the board of Rittberger to include the voids of Pederson to reduce the weight of the board.
Regarding claim 2, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, around each of the respective holes there is defined a respective groove, and wherein each respective groove is configured such that it can receive the second, free end of a respective tube member of another board (Fig. 3, the perimeter of each hole can be considered a groove).
Regarding claim 3, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, a device for the nesting of solitary bees and wasps, the device comprising a plurality of tubular cavities arranged for being used by said solitary bees and wasps to build their nests in the nesting cavities for receiving offspring during the nesting period of said solitary bees or wasps (Fig. 3, honeycomb impressions 40 are through-holes); 
characterized in that the device comprises a stack formed by a plurality of boards according to claim 1 (Fig. 2, a plurality of frames 30 are shown directly adjacent to one another); 
said stacks comprising at least an entry board and an exit board, the stack comprising at least a first board which is arranged so that the second, free ends of the respective tube members of the first board abut the first surface of a second, adjacent, board, so that the respective tube members of the first board are aligned with the holes defined in the first surface of a second, adjacent, board, such that the tubes of the first and second boards form extended tubular cavities which extend from the entry board to the exit board (Fig. 2, at least three of frames 30 are shown in contact with one another).
Regarding claim 4, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, the first board is arranged so that the second, free ends 12b of the respective tube members of the first board abut respective grooves defined in the first surface of a second, adjacent, board (Fig. 3, the openings of each frame 30 are lined up with the openings of the subsequent frame).
Regarding claim 5, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, the stack further comprises a back wall which is arranged to abut the second, free ends of the respective tube members of the exit board so that the back wall closes one end of the tubular cavities, and each respective tubular cavity has a single opening only defined by a respective hole defined in the first surface of the entry board (Fig. 4, side wall 44 abuts the last frame).
Regarding claim 6, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, the holes defined in the first surface of each board are distributed homogenously on the board (Fig. 3, the openings are uniformly distributed on each frame).
Regarding claim 7, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, the stack further comprises at least one intermediary board between the entry board and the exit board (Fig. 3, there are greater than three frames 30 shown indicating that there is at least one intermediary frame).
Regarding claim 9, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, providing a plurality of boards (Fig. 3, plurality of frames 30) according to claim 1; 
and stacking the plurality of boards by arranging at least a first board so that the second, free ends of the respective tube members of the first board abut the first surface of a second, adjacent board, so that the respective tube members of the first board are aligned with the holes defined in the first surface of the second, adjacent, board, such that the tubes of the first and second boards form extended tubular cavities (Figs. 2-3, frames 30 abut one another such that the honeycomb impressions 40 line up with the respective impressions on the adjoining board).
Regarding claim 10, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, in the first surface of each of the plurality of boards, around each of the respective holes there is defined a respective groove (Fig. 3, the perimeter of each hole can be considered a groove); 
and wherein the step of stacking the plurality of boards by arranging at least a first board so that the second, free ends of the respective tube members of the first board abut the first surface of a second, adjacent board, comprises stacking the plurality of boards by arranging at least a first board so that the second, free ends of the respective tube members of the first board abuts respective grooves defined in the first surface of the second board (Fig. 2, at least two of frames 30 are shown in contact with one another. Each frame has honeycomb impressions 40 that align with the impressions on the adjacent board).
Regarding claim 11, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, a first board in the stack defines an entry board (Fig. 3, the first frame 30) and a last board in the stack defines an exit board (Fig. 3, the last frame 30 shown) and wherein the method further comprises the step of arranging a back wall to abut the second, free ends of the respective tube members of the exit board so that the back wall closes one end of the tubular cavities (Fig. 4, side wall 44 abuts the last frame), and each respective tubular cavity has a single opening only defined by a respective hole defined in the first surface of the entry board (Fig. 3, each tunnel only has one opening).
Regarding claim 13, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, orientating the stack such that the tubular cavities extend in a direction which is parallel to the direction of gravity (It would be an obvious modification to orient the frames parallel to the direction of gravity in case that orientation is preferential for cultivating bees).
Regarding claim 14, Rittberger as modified by Pederson discloses the claimed invention in addition to as taught by Rittberger, orientating the stack such that the tubular cavities extend in a direction which is perpendicular to the direction of gravity (Fig. 2, the tunnels extend horizontally with respect to the ground).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rittberger (US Pub. 2013/0005216 A1) in view of Pederson (US Pub. 4,628,558), and further in view of Dority (US Pub. 3,267,497).
Regarding claim 8, Rittberger as modified by Pederson discloses the claimed invention except for as taught by Dority, the device further comprises attachment means to maintain the boards in the stack in abutment (Fig. bolts 14, washers 16, nuts 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the board of Rittberger to include the attachment means of Dority to better secure the frames together.
Regarding claim 12, Rittberger as modified by Pederson discloses the claimed invention except for as taught by Dority, using an attachment means to maintain the boards which form the stack in abutment (Fig. bolts 14, washers 16, nuts 18).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the board of Rittberger to include the attachment means of Dority to better secure the frames together.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642